Citation Nr: 0118014	
Decision Date: 07/10/01    Archive Date: 07/16/01

DOCKET NO.  96-43 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an increased evaluation for status 
postoperative non-small cell bronchogenic carcinoma, 
currently evaluated as 30 percent disabling.

2.  Entitlement to an increased evaluation for chronic low 
back strain, status post L5-S1 diskectomy, currently 
evaluated as 60 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1960 to April 
1982.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied the veteran's claim of entitlement to a rating 
in excess of 40 percent for service-connected chronic low 
back strain, status post L5-S1 diskectomy.  By that decision, 
the RO also granted an increased evaluation, 10 percent, for 
his service-connected status postoperative non-small cell 
bronchogenic carcinoma.  The veteran subsequently perfected a 
timely appeal regarding the disability ratings assigned for 
both of these disabilities.

In a December 1999 rating decision, the RO granted a 60 
percent evaluation for the veteran's service-connected 
chronic low back strain.  Thereafter, in a Supplemental 
Statement of the Case (SSOC) issued in January 2000, the RO 
granted a 30 percent evaluation for the veteran's service-
connected status postoperative non-small cell bronchogenic 
carcinoma.  The United States Court of Appeals for Veterans 
Claims has held that, in a claim for an increased rating, the 
claimant will generally be presumed to be seeking the maximum 
benefit allowed by law or regulations, and it follows that 
such a claim remains in controversy where less than the 
maximum benefit available is awarded.  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  The Court further held that, where a 
claimant has filed a notice of disagreement as to an RO 
decision assigning a particular rating, a subsequent RO 
decision awarding a higher rating, but less than the maximum 
available benefit, does not abrogate the appeal.  Id.  

In this case, it appears that the veteran has arguably been 
granted the maximum disability rating available for the 
veteran's service-connected chronic low back strain under the 
appropriate rating criteria.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5295-5293 (2000).  Thus, pursuant to the 
Court's holding in AB v. Brown, it appears that this issue 
may no longer be in controversy.  However, the Board believes 
that it need not address this question in this instance.  As 
will be discussed in greater detail below, the veteran 
recently submitted a signed statement, in which he indicated 
that he wished to withdraw his claims on appeal before the 
Board.  Therefore, regardless of whether or not the maximum 
disability rating available has been granted, the veteran's 
appeal with respect to this issue must be dismissed.

In a January 1998 rating decision, the RO denied entitlement 
to an evaluation in excess of 10 percent for incisional 
thoracotomy pain due to peripheral nerve entrapment.  The 
veteran subsequently submitted a timely Notice of 
Disagreement regarding that decision, and, in December 1999, 
the RO responded by issuing a Statement of the Case.  
Although this issue was subsequently addressed by the RO in a 
January 2000 SSOC, by which the RO granted an increased 
rating of 30 percent for the veteran's incisional thoracotomy 
pain, the Board can find no indication in the record that the 
veteran submitted a timely Substantive Appeal with respect to 
this issue. 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 20.202, 20.302 (2000).  Accordingly, the Board finds that 
the issue of entitlement to an increased evaluation for 
incisional thoracotomy pain due to peripheral nerve 
entrapment is not presently on appeal.

In the January 1998 rating decision, the RO also denied 
entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.  
Thereafter, in the December 1999 rating decision, the RO 
granted a total rating based on individual unemployability 
due to service-connected disabilities.  As this decision 
represented a full grant of the benefit sought, the Board 
finds that the issue of entitlement to a total rating based 
on individual unemployability is not on appeal.  Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997);  Barerra v. Gober, 112 
F.3d 1030 (1997). 


FINDINGS OF FACT

1.  In an April 1996 rating decision, the RO denied 
entitlement to an increased rating for chronic low back 
strain, status post L5-S1 diskectomy, and granted an 
increased evaluation, 10 percent, for status postoperative 
non-small cell bronchogenic carcinoma. 

2.  In a December 1999 rating decision, the RO granted an 
increased evaluation, 60 percent, for chronic low back 
strain, status post L5-S1 diskectomy.  

3.  In a January 2000 SSOC, the RO granted an increased 
evaluation, 30 percent, for status postoperative non-small 
cell bronchogenic carcinoma.  

4.  In a signed statement received at the Board on June 18, 
2001, prior to the promulgation of a decision, the veteran 
indicated that he wished to withdraw his claims on appeal.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the issue of entitlement 
to an increased evaluation for status postoperative non-small 
cell bronchogenic carcinoma have been met.  38 U.S.C.A. § 
7105(b)(2), (d)(5) (West 1991); 38 C.F.R. §§ 20.202, 
20.204(b), (c) (2000).

2.  The criteria for withdrawal of the issue of entitlement 
to an increased evaluation for chronic low back strain, 
status post L5-S1 diskectomy, have been met.  38 U.S.C.A. § 
7105(b)(2), (d)(5); 38 C.F.R. §§ 20.202, 20.204(b), (c).



REASONS AND BASES FOR FINDINGSS AND CONCLUSIONS

As discussed in the Introduction section above, the veteran's 
appeal arose from an April 1996 rating decision, which denied 
an increased evaluation for his service-connected chronic low 
back strain, status post L5-S1 diskectomy.  By that decision, 
the RO also granted an increased evaluation for his service-
connected status postoperative non-small cell bronchogenic 
carcinoma.  The record reflects that the veteran subsequently 
perfected timely appeals regarding the disability ratings 
assigned for both these disabilities.

In his Substantive Appeal (VA Form 9) submitted in June 1996, 
the veteran indicated that he wished to appear at a personal 
hearing before a member of the Board.  In June 2001, the 
Board issued a letter to the veteran requesting that he 
clarify whether he still desired a personal hearing before a 
member of the Board.  On June 18, 2001, the Board received a 
signed response from the veteran, in which he indicated that 
he no longer wanted a personal hearing.  In addition, the 
veteran went on to state that, a year and a half before, he 
had been granted a 100 percent disability evaluation by the 
RO.  [Although unspecified, the Board believes that the 
veteran is referring to the December 1999 rating decision, in 
which the RO granted a total rating based on individual 
unemployability.]  The veteran indicated that he had been 
satisfied with this grant, and that he had informed a service 
officer at that time that he wished to "cancel the appeal."  
He then reiterated his desire to cancel his appeal.

Under 38 U.S.C.A. § 7105 (West 1991), the Board may dismiss 
any appeal which fails to allege specific error of fact or 
law in the determination being appealed.  A substantive 
appeal may be withdrawn in writing at any time before the 
Board promulgates a decision. 38 C.F.R. §§ 20.202, 20.204(b) 
(2000).  Withdrawal may be made by the appellant or by his or 
her authorized representative, except that a representative 
may not withdraw a substantive appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c) (2000).

In the case at hand, prior to the promulgation of a decision 
by the Board, the appellant expressed a desire to withdraw 
all of his appeals pending before the Board.  As a result of 
this withdrawal, no allegations of error of fact or law 
remain before the Board for consideration with respect to 
those issues.  Consequently, the veteran's appeals are 
dismissed, without prejudice.


ORDER

The veteran's appeal as to his claim of entitlement to an 
increased evaluation for status postoperative non-small cell 
bronchogenic carcinoma, currently evaluated as 60 percent 
disabling, is dismissed.

The veteran's appeal as to his claim of entitlement to an 
increased evaluation for chronic low back strain, status post 
L5-S1 diskectomy, currently evaluated as 40 percent 
disabling, is dismissed.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals



 

